Title: From George Washington to Michael Jackson, Sr., 7 February 1783
From: Washington, George
To: Jackson, Michael, Sr.


                        
                            Sir
                            Head Quarters Newburgh Feby 7th 1783
                        
                        I am excessively sorry to be under the disagreeable necessity of informing you that the 8th Masstts Regt was
                            one of the Corps alluded to in the orders of this day, as not having made that elegant appearance at the Review yesterday
                            which was expected—Let me entreat & conjure you, Sir, in the most forcible terms, and let me enjoin it upon both
                            Officers & Men, that the greatest possible exertions should be made to put the Regt in a more respectable
                            condition before another Review: in order to save me the irksome task of carrying into execution what I have promised
                            in the orders of this day, and them the otherwise inevitable disgrace of being held up to public view in a disagreeable
                            manner.
                        These observations will be understood to apply only to the Battalion Companies; for in justice to the Lt
                                Company, I must say, that I thought very few if any in the Line made a more soldierlike figure. I am
                            Sir with great regard.
                    